Citation Nr: 0506833	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for migraine. 

2.  Entitlement to an initial rating in excess of 70 percent 
for major depression.

3.  Entitlement to an effective date, prior to August 29, 
2001, for a grant of service connection for major depression.

4.  Entitlement to an effective date, prior to August 29, 
2001, for a grant of a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972, and from February 1987 to November 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The RO denied a disability evaluation in excess of 50 percent 
for migraine.  In April 2003 the RO granted an initial 
evaluation of 70 percent for depression and a TDIU from 
August 29, 2001.  

The issue of entitlement to an increased evaluation for 
migraine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran filed an application for a TDIU in 
August 2001, there was a pending claim of record from 
November 7, 1994, with competent, contemporaneous evidence 
that migraine prevented him from engaging in substantially 
gainful employment from that date.

2.  The RO received a formal application for secondary 
service connection for depression in August 2001, there was a 
pending claim constructively of record on February 8, 2001. 

3.  Totally disabling symptoms of major depression were 
manifested from February 8, 2001. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for 
depression from February 8, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.103, 3.159, 3.400, 4.7, 4.130, 4.132, Diagnostic Code 9434 
(2004).

2.  The criteria for an effective date for service connection 
for depression retroactive to February 8, 2001, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.159, 3.160, 3.400 (2004). 

3.  The criteria for an effective date of November 7, 1994, 
for a TDIU retroactive to November 7, 1994, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a); 38 C.F.R. 
§§ 3.151, 3.155, 3.159, 3.160, 3.400(o). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO in December 1993 granted service connection for 
vascular headaches (later identified as migraine) and an 
initial 10 percent evaluation from June 25, 1993, the 
effective date for service connection.  The veteran stated in 
his June 1993 application for VA compensation that he was 
employed but on sick leave.  According to the VA examination 
report in December 1993, he stated he was unable to work for 
the previous seven to nine months because of headaches.  The 
veteran asserted his inability to work on account of 
headaches in an October 1993 letter to the RO, although he 
related the Social Security Administration (SSA) evaluated 
him and apparently did not agree based on VA medical 
information he had provided.  

According to the summary of his VA hospitalization in July 
1993, he had missed work the preceding two weeks and also a 
week in the prior month because of severe headaches.  

The RO advised the veteran of the initial rating 
determination in December 1993.  The next month he provided a 
statement and additional medical statements that reported he 
had disabling headaches and that it was not known when he 
could return to work.  The RO in February 1994 increased the 
initial evaluation for headaches to 30 percent from June 
1993, and sent him notice of the determination.  

On November 7, 1994, the RO received a copy of a SSA 
Administrative Law Judge determination dated in September 
1994 that found the veteran was disabled from work on account 
of the diminished functional capacity related to headaches.  
There was no reference to any other disabling condition.  In 
correspondence dated in October 1994 received with the SSA 
decision, the veteran referred to the SSA decision and asked 
that his disability be "upgraded thusly to 100%."  In 
December 1994 a VA examiner noted the veteran received SSA 
disability and had not worked in more than a year.  

In January 1995, the RO reviewed this evidence and granted an 
initial 50 percent evaluation for headaches from June 1993.  
The RO provided notice in January 1995.  In October 1996 the 
RO continued the 50 percent evaluation after a review 
examination wherein it was noted the veteran remained on SSA 
disability and had not worked since the previous evaluation.  
The RO provided notice in November 1996.  Neither notice 
letter or rating decision discussed unemployability but noted 
the 50 percent evaluation contemplated severe economic 
inadaptability.  Neither letter included any attached VA 
form, nor made reference to the requirements for TDIU 
benefits.

The record contains a VA Form 21-6789 (Deferred Rating 
Decision) dated in October 1996 that indicated the veteran 
should be asked when he was granted SSA benefits to assist in 
obtaining the records.  He provided pages from the SSA 
decision in September 1994 in response to the RO request.  

The SSA-provided records received in March 1997 showed the 
SSA determined veteran's disability from chronic headache 
syndrome had begun in May 1992.  A VA examiner in May 1997 
noted the veteran was prescribed medication for nervousness.  
The diagnosis was chronic migraine headaches.  

The RO issued a rating decision in September1997 that 
continued the 50 percent evaluation for migraine.  The RO 
noted the veteran took multiple medications for headaches and 
nervousness, and that the current evaluation recognized 
severe economic inadaptability.  The RO notice letter issued 
in October 1997 was similar in content to the earlier 
letters, simply noting no change was warranted in the 
schedular evaluation for headaches.  

On August 29, 2001, the RO received correspondence that was 
described as a formal claim for an increased evaluation for 
migraine, to include entitlement to a TDIU, and entitlement 
to service connection for depression as secondary to 
migraine.  The VA application supporting the claim for TDIU 
noted the veteran became too disabled to work in May 1993.  
The RO obtained VA outpatient records that show major 
depression noted consistently beginning in July 2000.  

A psychiatric evaluation on February 8, 2001, first reported 
chronic depression secondary to pain.  The history noted the 
complaint of generalized pain that was in large part related 
to recurrent headaches.  The clinical records through 
February 2002 show the diagnosis being continued with the 
(Global Assessment of Functioning (GAF) score of 46 reported 
on several evaluations.  

A VA psychiatry examiner in November 2002 reported major 
depression and opined that it was a direct result of 
overwhelming pain directly from the veteran's service-
connected headaches.  The examiner reported a GAF score of 
38.

The RO in April 2003 granted service connection for major 
depression as secondary to chronic headaches with an initial 
rating of 70 percent, and entitlement to a TDIU, effective 
August 29, 2001.  




Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.




Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  

However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  




Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 


Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for major depression 
provides a 70 percent rating for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  


The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2004) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  

GAF designations or "codes" ranging between 71 to 80 
reflect that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.  

GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  

Codes ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.  

Designations from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

Codes ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.




Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2004).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issues on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a substantial grant of the benefit sought 
regarding the initial evaluation for major depression and the 
effective date for service connection, and the effective date 
for a TDIU.  

In any event, the record shows that the RO issued a VCAA 
notice letter in January 2002, that focused on the TDIU 
claim.  However, the veteran appealed the initial 
determination of the effective date and initial disability 
rating established by the RO in a rating decision in April 
2003.  

In such circumstances the VA General Counsel has concluded 
that under 38 U.S.C.A. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion and 
the rationale of the General Counsel's opinion is applicable 
here, where the downstream elements of effective date and 
initial rating flow from a decision granting service 
connection that was fully developed at the time it was 
issued.  

In addition the argument made for earlier effective dates is 
grounded in an interpretation of regulations not in facts 
regarding the interpretation of any documentary evidence.  
Therefore, there is no further assistance required on VA's 
part to insure an informed decision, albeit the record did 
not contain a satisfactory VCAA notice regarding secondary 
service connection or increased rating.  As discussed below, 
the record does allow for a grant of the benefit sought in 
the claims for an earlier effective date for a grant of 
service connection, and a TDIU and the initial evaluation for 
major depression.  


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding the effective date for service connection for major 
depression, the RO selected August 29, 2001, as the effective 
date based on the date of receipt of the benefit application.  
The record shows no specific claim for service connection 
being communicated to the RO formally until August 2001, when 
correspondence referenced an intention to claim service 
connection on a secondary basis.  There is simply no 
pertinent communication earlier in the claims folder to 
establish a formal claim.  So under this set of 
circumstances, the grant of service connection can generally 
be no earlier than the date of receipt of the claim.  

The applicable law provides the effective date for an 
original claim or application to reopen is governed by 38 
U.S.C.A. § 5110.  This provision states that such an 
effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(b)(2) 
provides that the effective date shall be date of receipt of 
claim or date entitlement arose, whichever is later, unless 
the claim is received within one year after separation from 
service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence referring 
to depression secondary to pain that was primarily from 
headaches was recorded in February 2001, and thus it did 
contain objective medical evidence indicating that the 
veteran suffered from a nervous disorder that in substance 
established the likely intent to file a claim.  He formally 
expressed the intent to claim service connection in August 
2001, several months later.  Other clinical records from July 
2000 also referred to depression but not as secondary to a 
chronic pain disorder that, as noted later, was deemed mostly 
a function of headaches. 

The mere presence of the medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for the condition, but the fact that he did so soon after 
having been given a diagnosis of depression secondary to 
predominantly headache related pain is evidence of a belief 
of entitlement from that date, in this case February 8, 2001.  
Thus, references to nervousness in the mid 1990's absent any 
evidence of intent to file a claim are insufficient to 
establish an informal claim from that date.  Brannon v. West, 
12 Vet. App. 32, 35 (1998); Buckley v. West, 12 Vet. App. 76, 
82-83 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to August 29, 2001.  Here, 
a claim specifying secondary service connection was submitted 
within one year of the receipt of the medical records dated 
in February 2001 linking the major depression to pain that 
was mostly related to headaches.  Consequently, the record 
does allow for an earlier effective date for service 
connection in this case.  

The communication contemplated by 38 C.F.R. §§ 3.157 and 
3.160, the later receipt of VA clinical records referring to 
depression secondary to pain was followed soon by a formal 
claim.  The VA clinical records predating the formal 
application filing were constructively before the RO.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 
VAOPGCPREC 12-95 ("However, it should be borne in mind that 
such records may themselves constitute informal claims, which 
can have implications for the effective dates of resulting 
awards.").  

Therefore, the Board finds that an effective date for service 
connection of February 8, 2001, would be appropriate, and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  This 
outcome represents a liberal application of the law to the 
facts of his case.  The representative argues for the 
application of regulations regarding rating increases in 
assigning the effective date for service connection.  

However, the applicable law precludes the payment of 
compensation earlier than the effective date which in this 
case is established from February 8, 2001.  The applicable 
law authorizes payment from the month following the 
established effective date. 


Initial Rating for Major Depression

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  

Here the Board concludes that for the entire period from 
February 8, 2001, the veteran should receive a 100 percent 
evaluation for major depression in view of the probative 
evidence contained in this well developed record.  Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (and cases cited therein).  Further, in 
evaluating the evidence and assigning relative probative 
weight, the Board has applied the benefit of the doubt rule 
liberally, as intended.  See 38 C.F.R. §§ 3.102, 3.103(a).

Read liberally, the veteran's argument is that he is totally 
disabled on account of his psychiatric disability.  The Board 
observes that the rating scheme in effect from November 7, 
1996 is for consideration as his initial claim for service 
connection was received several years after the effective 
date of the regulatory changes that were effective in 
November 1996.  

The Board observes that the VA clinical records beginning 
with the psychiatric evaluation in 2001 consistently showed a 
showed a GAF score of 46 through early 2002 and on the 
initial evaluation there was a reference to increased 
depression, irritability and sleep disturbance.  The 
examiners consistently reported restricted affect.  On the 
examination in November 2002 the GAF score was 38 and he 
appeared quite depressed and somewhat lethargic.  His affect 
was quite blunted and he was quite vague in answering.  

The record at that time shows the veteran with an appreciable 
disability with the psychiatric disability in the forefront 
of disabling conditions.  Indeed, this evidence viewed 
liberally would support at least a serious disability on 
account of major depression, as the psychiatric assessments 
appear to show major impairment at a minimum in occupational 
and social functioning.

Thus, in view of this evidence, which the Board finds highly 
probative, the Board will assign an initial 100 percent 
evaluation from the effective date for service connection.  
The Board has not overlooked the veteran's migraine 
disability supported a TDIU earlier, as will be discussed 
further below, but that rating does not moot consideration of 
a total evaluation on a schedular basis where that 
possibility is presented in the record.  See for example 
VAOPGCPREC 6-99.  The benefit of the doubt rule is applicable 
in view of the evidence.   

The GAF scores reflected in the record are but one element in 
evaluating a disability but they do correspond with the 
examiner's assessment of impairment.  VA records show early 
on that the psychiatric disability warranted a GAF of 46, and 
there was a GAF of 38 that corresponded to a marked level of 
functional impairment.  The Board notes that the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994-(DSM-IV)).  

For example GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ion the 30-40 range 
reflect major impairment and inability to function.  See DSM-
IV at 32.  

In summary the Board concludes that this evidence, overall, 
shows the veteran's psychiatric disability from February 2001 
more closely reflects total disablement as contemplated in 
the 100 percent evaluation criteria since the GAF scores 
reflect at a minimum a serious disability with major 
impairment in functioning in the workplace.  As discussed 
earlier the application of law precludes the retroactive 
award earlier than the established effective date for service 
connection.


Earlier effective date for a TDIU

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).  

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted a TDIU from August 29, 2001, and the Board 
has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date a year earlier.  

For reasons set forth below, the Board does find that the 
record supports an effective date earlier date the date the 
RO has selected.

The record clearly shows that the veteran filed numerous 
correspondences with VA in disputing the initial rating and 
had several VA examinations.  What is notable from the 
correspondence is the clear reference to a TDIU on account of 
migraine.  Indeed, the veteran, often at great length, 
referred to the SSA decision and expressly sought a 100 
percent evaluation in correspondence the RO received in early 
November 1994.  In none of his correspondence at that time 
was he vague as to his inability to work gainfully since the 
early 1990's.  The formal application in August 2001 was 
clearly not the initial correspondence that focused on his 
inability to work.  

Thus, the facts do not support the veteran and provide a 
plausible basis for the Board to consider an effective date 
for a TDIU in 1994.  In summary, he mentioned unemployability 
or incapacity for work, and his correspondence arguing for an 
increased rating referred to unemployability on account of 
the service-connected disability.  In addition he provided 
the SSA decision and the RO developed the record further and 
obtained complete SSA records but did not complete any 
adjudication of the claim for a TDIU, which it should have on 
an extraschedular basis under section 4.16(b).  That section 
of the regulations has remained essentially unchanged.

The Board has not overlooked the holding in Norris v. West, 
12 Vet. App. 413 (1999) regarding the criteria for an 
informal TDIU claim and clarifying the application of Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  It was the holding 
in Norris that where a claim for increase is being considered 
in a claimant who meets TDIU schedular criteria and there is 
current evidence of service-connected unemployability 
actually or constructively of record there is a reasonably 
raised well grounded TDIU claim.  See Norris, 12 Vet. App. at 
420-21. 

The Board observes that at the time of the veteran's informal 
claim in November 1994, he was rated 50 percent service 
connected migraine.  He did mention unemployability in 
contemporaneous correspondence in arguing for a higher 
rating.  
Thus, the veteran's claim is clearly distinguished from the 
facts in Norris, but there is a clear basis to find a pending 
TDIU claim from 1994 in view of the record.  See 38 C.F.R. 
§ 3.160.

The Board is left with the belief that there was 
uncontradicted evidence of unemployability on account of 
migraine from November 7, 1994, to permit an earlier 
effective date for a TDIU rather than the date of claim as 
chosen by the RO.  The uncontradicted facts show that the 
veteran last had full time work in the early 1990's as 
reflected in the SSA determination in 1994.  Subsequent 
examinations noted his receipt of SSA disability and that he 
had not worked since establishing eligibility.  Moreover 
there were no nonservice-connected disabilities competing 
with migraine.  

Viewed objectively, the record, in particular the course of 
his disability as reflected in VA and private medical 
reports, does appear to provide a plausible basis for a 
favorable decision on this matter.  In retrospect, the Board 
does not find competent opinion of such probative weight 
against the claim as there is none that addresses the crucial 
question of whether but for a nonservice-connected 
disability, the veteran would have been capable of working at 
any time since 1994.  There is no persuasive evidence that he 
was employable but for a nonservice-connected disorder in 
light of the service-connected disability.  

The SSA decision was substantial evidence of the TDIU claim 
and VA received it soon after it was issued.  A TDIU 
determination does not depend on a particular disability 
rating before entitlement may be granted.  Accordingly, an 
informal claim appears from the record in November 1994, it 
was not adjudicated and as there was a pending claim for a 
TDIU from November 7, 1994, a TDIU is warranted from that 
date in light of the overwhelming evidence.  Vettese, 7 Vet. 
App. at 35.  The pertinent determination is when the claim 
was received.  At the time it appears from a liberal reading 
of the VA correspondence that the RO did not act on the claim 
for increase as including a claim for a TDIU, but a pending 
claim could be inferred from that date.  


ORDER

Entitlement to an initial rating of 100 percent for major 
depression from February 8, 2001, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an effective date for service connection for 
major depression retroactive to February 8, 2001, is granted, 
subject to the regulations governing the payment of monetary 
benefits.

Entitlement to an effective date for a TDIU retroactive to 
November 7, 1994, is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current claim for an increased rating for 
migraine.  This aspect of the claim cannot be disposed of as 
a matter of law so the deficiency is potentially prejudicial.  

The VCAA notice in January 2002 was directed solely to the 
issue of entitlement to a TDIU.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for an increased evaluation for 
migraine and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


